Appeal from a judgment of the Supreme Court, entered in the Greene county clerk’s office on May 15, 1939, upon the verdict of a jury and from an order denying a motion to set aside the verdict and for a new trial. The action is upon a life insurance policy. The first cause of action is to recover the face amount of the policy, the second for alleged permanent total disability benefits for the period commencing December 15, 1926, and ending June 3,1937, and the third for premiums paid during disability from the date of the policy to August 19, 1932. The policy was issued on February 19, 1925. The insured became sick on December 15,1926, and died on June 3,1937. No premiums were paid on the policy after February 19,1932, which carried it to August 19,1932. It is claimed that during the period of his illness and up until the time of his death he was totally and permanently disabled and, therefore, entitled to the permanent total disability benefits and waiver of premiums as provided by the policy. It was conceded that no proof of disability was furnished to the company or filed with it prior to the death of the insured although the policy provided that permanent total disability benefits should be payable only after receipt by the company of due proof of such disability and that the payment of premiums on the policy would be waived upon due proof of such disability. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.